Citation Nr: 0729572	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO. 04-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to May 7, 2003, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 until June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The evidence of record discloses that the veteran raised 
claims for entitlement to increased evaluations for his 
service-connected pulmonary tuberculosis, five-rib 
thoracoplasty, anxiety disorder and arthralgia of the lumbar 
spine. The RO has not yet adjudicated these issues. As such, 
these matters are REFERRED to the RO for appropriate action.

In September 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In his May 2003 claim, and again in the September 2003 Notice 
of Disagreement, the veteran raised the matter of clear and 
unmistakable error (CUE) in the June 1995 rating decision 
that denied a TDIU. Specifically, he alleged it was error for 
the RO to not identify the non-service connected disability 
that the RO found was the cause of his unemployability. 

Although the RO addressed the issue of CUE in the July 2004 
Statement of the Case, this discussion of the issue can not 
serve as the initial determination on the claim. See Hamilton 
v. Brown, 39 F.3d 1574, 1584 (1994)(finding a Supplemental 
Statement of the Case, even when raising new issues, is an 
updated statement of the Agency's position and is not an 
initial determination). The law mandates precise procedural 
stages in the VA claims adjudication process, including those 
which provide for review of a denial of a claim before the 
Board. 

An appeal is initiated subsequent to the issuance of a rating 
decision, and only after the filing of a notice of 
disagreement within the time specified by law. See 
38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) (an appeal is initiated after the issuance of a 
rating pursuant to 38 U.S.C.A. § 7105; a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA). Thus, the Board does not have jurisdiction 
over the claim for CUE. Jarrell v. Nicholson, 20 Vet. 
App. 326 (2006)(Absent a claim that was presented to and 
adjudicated by the RO, the Board does not have jurisdiction 
to review such claim). 

Furthermore, in the substantive appeal (VA Form 1-9 Appeal), 
the veteran's representative raised new theories of CUE in 
the June 1995 rating decision. The Court has held that each 
different CUE theory is a separate and distinct claim that 
must be presented to and adjudicated by the RO in the first 
instance. Jarrell v. Nicholson, 20 Vet. App. at 333. 

The CUE questions are inextricably intertwined with the 
earlier effective date issue in this case and must be decided 
in the first instance by the RO, before the Board reaches a 
final determination on the earlier effective date issue. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, 
adjudication of the earlier effective date for TDIU claim 
will be held in abeyance pending further development and 
adjudication of the veteran's claims of CUE in the June 1995 
rating decision.

Accordingly, the case is REMANDED for the following action:

The RO must develop and formally 
adjudicate the matter of whether there was 
CUE in the June 1995 rating decision which 
denied entitlement to TDIU, including 
complying with VA's duty to notify and 
duty to assist as to this issue. A 
separate rating action must be issued by 
the RO and the veteran must be informed in 
writing of the decision and his associated 
rights.  The veteran must be notified that 
this new rating action, if unfavorable, 
will not be in appellate status unless it 
is appealed by the veteran.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



